ELLIOTT, J.
(dissenting).
The opinion concedes that the promise of the employer did not relieve the plaintiff from the duty of exercising such care for his own safety as an ordinarily prudent man would exercise under the circumstances. The elevator shaft was perfectly lighted, and the plunger, a polished steel rod eight inches in diameter, extending from the bottom of the elevator car down to and into the ground, was visible about three feet in front of the plaintiff’s eyes. There was nothing in the way. He testified that he knew that when this plunger was visible the car was above him. He also knew that the car was below when he left his work. When he returned the plunger was there ■ immediately before him, and the simplest exercise of the sense of sight would have prevented the deplorable accident. The wire ropes, which, when present, indicated that the car was below, did not in the least ■resemble the plunger. The plaintiff testified that he understood the construction of the car and its appliances, and that he knew and appreciated the fact that he was working under very dangerous conditions; and yet he did not exercise the slightest care for his own safety.
I therefore dissent.